Citation Nr: 0114747	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the 
lumbosacral spine (presently diagnosed as degenerative disc 
disease, L5-S1).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).

Service connection for a back disorder was previously and 
finally denied by the RO in August 1977.  Notwithstanding the 
RO's reopening of this claim on appeal, the Board has a legal 
duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) ("it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated"); see also Marsh v. West, 11 Vet. App. 468 
(1998) (Board has the jurisdiction - indeed, the obligation - 
to assess its jurisdiction) and Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (Board cannot ignore "threshold" issue of 
new and material evidence).  Accordingly, this issue is 
addressed below.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial in 1977 of service connection for a back disorder is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for a back disorder 
(described as back sprain) was previously and finally denied 
by the RO in an unappealed rating decision issued in August 
1977.  That decision is final.  38 U.S.C.A. § 7105(c) (West 
1991).  Evidence submitted in connection with the present 
appeal included previously unavailable service clinical 
health record showing treatment for back pain in April 1968, 
which corroborated the appellant's original claim that he was 
treated for a sprain injury while stationed at Fort Sill, 
Oklahoma, see Veteran's Application for Compensation or 
Pension, VA Form 21-526, Box 27A, dated July 20, 1977.  In 
addition to the service clinical report, the appellant 
submitted a statement from his chiropractor (M. R. Bigley, 
D.C.) dated in August 1999, which indicated that he received 
chiropractic services under Dr. Bigley's care between 
February 1994 and November 1994 and reflected this 
clinician's opinion that his degenerative disc disease at 
L5-S1 (based on X-rays taken at the Florida Hospital in 
January 1994) was associated with the old sprain injury 
sustained in service in April 1968.  Based on these reports, 
read together with the balance of the evidence, the Board 
agrees with the RO's reopening of this claim, as under the 
more relaxed new and material standard set forth under Hodge 
and its progeny, it is clearly deserving of a merits-level 
review of all the evidence at this time.  On this point, the 
Board must emphasis that the new-and-material-evidence 
standard does not require the appellant to prove his claim; 
rather, evidence is new and material if it "bears directly 
and substantially upon the specific matter under 
consideration, . . . and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a).  In this case, the newly 
assembled evidence satisfies this regulatory criteria.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  
However, for the reasons set forth below in the REMAND 
section of this decision, further development of this claim 
is in order.


ORDER

To the extent of the finding that evidence submitted since 
the August 1977 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim of 
service connection for a back disorder, the appeal is 
granted.
REMAND

There has been a significant change in the law since the RO 
last adjudicated this case by statement of the case in 
September 2000.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became law.  The VCAA eliminated the concept of 
a well-grounded claim and redefined VA's obligations with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  Because 
the VCAA is clearly more favorable to the adjudication of a 
pending claim for service connection, and because the RO has 
not yet considered whether any additional notification or 
development actions are required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a final decision on the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the 
Board will remand the issue on appeal, as listed on the title 
page, to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA, as this claim was pending as of the date of 
passage of the VCAA.  Karnas, 1 Vet. App. 308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001) (motion for reconsideration denied, April 27, 2001).  
Regarding its authority to review the Board's decision on 
appeal, the Court in Holliday stated that even assuming that 
it could divine in the first instance on the particular facts 
of a particular case that no amount of additional evidence 
could change an adverse outcome, it could not obviate in the 
first instance the requirement for VA to provide notice to 
the claimant as to what was required for a claim to be 
successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id.  While 
further delay in the processing of this appeal is 
unfortunate, the Court's decision in Holliday makes clear 
that the Board must remand the appellant's claim because it 
has not been developed at the RO-level under the VCAA 
provisions.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the Board notes that additional evidence may be 
pertinent to the proper adjudication of the appellant's 
claim.  As noted above, Dr. Bigley's statement of August 1999 
indicates that the appellant had X-rays taken of his back at 
the Florida Hospital in January 1994 and that he received 
treatment at the West Side Chiropractic Center in Orlando, 
Florida, between February 1994 and November 1994.  The 
appellant was not specifically advised of his right to submit 
and/or authorize VA to obtain medical-clinical records from 
these two sources.  The RO should therefore contact the 
appellant and request that he provide a detailed account of 
his medical treatment, and, if indicated by his response, 
action should be taken to obtain any corresponding records.

Further, the appellant's service medical records may be 
incomplete, as it is not clear why the previously unavailable 
clinical report dated in April 1968 was not included in the 
original service department records envelope received by the 
RO in January 1970.  See DA Form 2496, of record.  As it is 
not shown that any of the appellant's service medical records 
were lost or misplaced, to include as a result of the 1973 
fire at the National Personnel Records Center (NPRC), further 
development is in order.  Pursuant to the newly enacted VCAA, 
requisition and consideration of any records from the NPRC or 
other indicated Federal department or agency that might be 
relevant to an issue on appeal is necessary for the 
adjudication of the appellant's claim for VA disability 
compensation benefits.

Further, upon completion of the above, the RO should have the 
appellant examined for compensation purposes to address the 
nature and etiology of any diagnosed back disorder based on a 
complete review of the evidence in the claims file.  In the 
Board's view, the record does not at this time contain 
sufficient medical evidence to decide this claim.  38 
U.S.C.A. § 5103A(d)(1) and (2), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his back 
disorder between the years 1970 to the 
present.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  If he identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
should be obtained pursuant to 
established procedures.  With regard to 
any private medical treatment, if 
identified as such, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  As noted above, development 
to this end should include specific 
attempts to obtain any medical records 
from the private treatment sources 
already identified by evidence in the 
record (the Florida Hospital and the West 
Side Chiropractic Center/Dr. Bigley, 
dated from January 1994 to November 
1994).  All records received in response 
to the request should be associated with 
the claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.

2.  In addition, the RO should send an 
inquiry to the NPRC in St. Louis, 
Missouri, for the purpose of requesting 
copies of any additional service medical 
and clinical records which correspond to 
treatment provided to the appellant of 
any kind (inpatient, outpatient, 
dispensary, field station, etc.) for his 
periods of active duty in the Army from 
January 1968 to January 1970.  The RO 
should request NPRC to specifically 
search for additional service records 
(administrative and medical) which 
corresponded to treatment for back sprain 
provided at Fort Sill, Oklahoma in April 
1968 and at Camp Pellam, Korea in October 
or November 1969.  The NPRC should be 
requested to proceed with all reasonable 
alternative-source searches that may be 
indicated by this request.  Further, the 
RO itself should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for an appropriate VA 
compensation examination by an orthopedic 
physician to address the nature and 
etiology of the back disorder for which 
service connection is being sought.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the physician should render 
an appropriate diagnosis and provide an 
opinion addressing whether it is at least 
as likely as not that any current back 
disorder was incurred/aggravated during 
the appellant's period of active duty 
military service.  The physician must 
fully consider the appellant's service 
medical records, including the newly 
submitted clinical record dated in April 
1968, and all post service medical 
evidence, to include the August 1999 
medical-opinion statement of M. Bigley, 
D.C., discussed above, with the purpose 
of reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of the examination 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
medical-opinion report to ensure that it 
is in compliance with the directives of 
this REMAND.

6.  Upon completion of the above, the RO 
should formally develop and readjudicate 
the issue on appeal, as listed on the 
title page.  The RO should address this 
claim after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
In addition, as noted above, the RO must 
readjudicate the claim on the merits as 
it has been reopened on the basis of new 
and material evidence and the VCAA has 
eliminated the concept of well-
groundedness.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
then allow the appellant an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



